UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7811



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEMAL WALTER WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-94-210-7, CA-01-3549-20-7)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jemal Walter Williams, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jemal Walter Williams seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.         Accordingly, we deny a

certificate   of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court.       See United States v. Williams,

Nos. CA-94-210-7; CA-01-3549-20-7 (D.S.C. Sept. 20, 2001).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              DISMISSED




                                   2